DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In light of the response filed 6 June 2022, this application contains new claims directed to the following patentably distinct species:
Species A: Fig. 2 – comprising a tissue cutting balloon and tissue cutting stabilizer 
Species B: Figs. 3A-3C – comprising a tissue cutter formed as a self-expanding stent 
Species C: Figs. 4A-4D, 5A-5D – comprising a stent tissue cutter housing within a catheter cap, the cutting mechanism towards the proximal end
Species D: Figs. 6A-6B – comprising a tissue cutter formed as a self-expanding coil 
Species E: Figs. 7A-7B – comprising a tissue cutter formed as a flexible metal loop deployed through a plurality of struts 
Species F: Fig. 8 – comprising a tissue cutter formed as a closed-loops electrode 
Species G: Figs. 9A-9C – comprising a tissue cutter formed as a conductive metal loop affixed to an expandable cylindrical mesh  
Species H: Figs. 10A-13B – comprising a tissue cutter formed as a metal loop mounted to a balloon 
Species I: Figs. 14A-14B – comprising mechanically-actuated jaws 
Species J: Figs. 15A-16B – comprising a tissue cutter lining the distal edge of a catheter 
Species K: Figs. 17A-17D – comprising a horseshoe-shaped tissue cutter 
Species L: Figs. 18A-18C – comprising a dumbbell-shaped expanding mesh
Species M: Figs. 19A-19B – comprising a self-expanding cage 
Species N: Figs. 20A-20D, 23A-23C – comprising struts that form a bent configuration 
Species O: Fig. 21 – comprising a rolled sheet tissue cutter 
Species P: Fig. 22 – comprising single-point electrodes mounted on expansion struts 
Species Q: Figs. 24A-28K – comprising an expandable tissue stabilizer formed of struts and an expandable electrode opposite the tissue stabilizer 

The species are independent or distinct because, as disclosed, the species have mutually exclusive characteristics for each identified species as described above. In addition, these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 13 appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification 
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter 
The species or groupings of patentably indistinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~12PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.N.D./Examiner, Art Unit 3794